757 F. Supp. 2d 393 (2010)
Alberto Vazquez ALVAREZ, Plaintiff,
v.
UNITED STATES of America, Defendant.
No. 10 Civ. 5249.
United States District Court, S.D. New York.
December 20, 2010.
Alberto Vazquez Alvarez, Breinigsville, PA, pro se.
Brian Roger Blais, U.S. Attorney's Office, New York, NY, for Defendant.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
Plaintiff Albert Vazquez Alvarez ("Alvarez") brought this action as a motion pursuant to Federal Rule of Criminal Procedure 41(g) seeking the return of $750,000 in United States currency seized from him in connection with a law enforcement search and arrest. The Government opposes the motion and moves to dismiss the action on the ground that the instant dispute became moot when the Government commenced a civil forfeiture proceeding with respect to the same property, and that Alvarez has a remedy by filing a claim in that action challenging the lawfulness of the seizure. See, e.g., United States v. Price, 914 F.2d 1507, 1511 (D.C.Cir.1990); In re Motion for Return of all Monies Seized from Account 710707, No. M-8-85, 1991 WL 183363, 1991 U.S. Dist. LEXIS 12689 (S.D.N.Y. Sept. 10, 1991). Alvarez did not reply to the Government's opposition. Accordingly, the Court GRANTS the Government's request.

ORDER
For the reasons stated above, it is hereby
ORDERED that the motion (Docket No. 1) of plaintiff Albert Vazquez Alvarez for the return of certain property seized from him is DENIED.
The Clerk of Court is directed to terminate any pending motions and to close this case.
SO ORDERED.